NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 JOHN YERESSIAN,
                    Petitioner,

                           v.

           DEPARTMENT OF THE ARMY,
                   Respondent.
              ______________________

                      2013-3082
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF0752100972-C-1 and SF0752090049-C-3.
                ______________________

               Decided: August 16, 2013
                ______________________

   JOHN YERESSIAN, of Pasadena, California, pro se.

    SCOTT R. DAMELIN, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC for respondent. With him
on the brief were STUART DELERY, Acting Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and STEVEN
J. GILLINGHAM, Assistant Director. Of counsel was LARRY
F. ESTRADA, Assistant District Counsel, United States
Army Corps of Engineers, of Los Angeles, California.
                 ______________________
2                                        YERESSIAN   v. ARMY

    Before RADER, Chief Judge, PROST, and TARANTO, Cir-
                      cuit Judges.
PER CURIAM.
    The Merit Systems Protection Board dismissed Mr.
Boyd R. Tyson’s petition for enforcement which Mr. John
Yeressian later appealed. Because Mr. Yeressian lacks
standing to bring this challenge, this court dismisses.
                            I.
    This appeal is related to Yeressian v. Dep’t of the Ar-
my, No. 2013-3079. As described in that opinion, Mr.
Yeressian was terminated from his position as a student
trainee in the Army’s realty division but was later ordered
to be reinstated by the Board. Yeressian v. Dep’t of the
Army, No. 2013-3079, slip. op. at 1–5. Concurrent with
those proceedings, Mr. Yeressian sought a temporary
restraining order (TRO) against the Army, alleging that
Army representatives were harassing him.
    In his application for the TRO, Mr. Yeressian named
Boyd R. Tyson, among other individuals, as third parties
also in need of protection from the Army. Mr. Tyson was
a Program Support Assistant in the Army’s regulatory
division. The administrative judge (AJ) granted the TRO,
noting that under 5 U.S.C. § 1204(e)(1)(B), the Board may
“issue any order which may be necessary to protect a
witness or other individual from harassment . . . .” 5
U.S.C. § 1204(e)(1)(B). Because Mr. Tyson was named in
Mr. Yeressian’s TRO application, the Army sought to
depose Mr. Tyson to determine the extent of his involve-
ment in, and knowledge of, Mr. Yeressian’s case before
the Board.
     During the process of noticing Mr. Tyson’s deposition,
Mr. Tyson filed a petition for enforcement, claiming that
the Army was harassing him in violation of the TRO. The
AJ denied Mr. Tyson’s petition, finding that Mr. Tyson
failed to meet his burden of “establishing that he ha[d]
experienced any harassment or other adverse effects
YERESSIAN   v. ARMY                                       3

because of his real or presumed knowledge of, or involve-
ment in, [Mr. Yeressian’s] appeals.” App. at 48. Mr.
Tyson appealed this decision to the full Board; however,
shortly thereafter, Mr. Tyson and the Army entered into a
“Stipulation for Dismissal With Prejudice All Claims of
Third Party Boyd R. Tyson.” The stipulation was signed
by Mr. Tyson and “dismisse[d] with prejudice all claims,
requests for relief, complaints, appeals, petitions, and
causes of action of whatsoever kind and nature.” App. at
35.
   The Board accepted the negotiated settlement agree-
ment between Mr. Tyson and the Army and dismissed Mr.
Tyson’s appeal with prejudice. Mr. Yeressian appeals the
Board’s decision to this court. This court has jurisdiction
under 5 U.S.C. § 7703.
                            II.
    Mr. Yeressian argues that the Board erred by allow-
ing Mr. Tyson to dismiss Mr. Tyson’s own petition for
enforcement. Mr. Yeressian claims that because Mr.
Tyson is a non-party to the underlying proceedings, Mr.
Tyson cannot act without Mr. Yeressian’s consent. Mr.
Yeressian fails to cite to any law, rule, or regulation that
supports this position.
    In any event, this court holds that Mr. Yeressian
lacks standing to bring this challenge. Only parties that
are “adversely affected or aggrieved by a final order or
decision of the [Board] may obtain judicial review of the
order or decision.” 5 U.S.C. § 7703(a)(1) (emphasis add-
ed). Mr. Tyson is a non-party witness covered by the
TRO. He petitioned the Board for enforcement of the
TRO alleging that he (and only he) was being harassed by
the Army. Mr. Yeressian has not identified any harm, let
alone any cognizable harm, he has suffered from the
Board's dismissal of Mr. Tyson’s appeal. Therefore, Mr.
Yeressian lacks standing. This appeal is dismissed.
                      DISMISSED